DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NOEL LAURETTE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3461

                           [October 27, 2022]

    Appeal of order denying rule 3.850 from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 502012CF009806AXXX.

  Noel Laurette, Cross City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Pablo Tapia,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *            *        *

    Not final until disposition of timely filed motion for rehearing.